From:             Brian Lake
To:               Jeanne Mirer
Cc:               Josh Belinfante
Subject:          RE: Can we speak tomorrow afternoon?
Date:             Friday, May 03, 2019 3:58:00 PM
Attachments:      image001.jpg


Jeanne,
We have spoken with our client regarding your follow up questions on the confirmation notice
spreadsheets. While we note that these questions were sent after the discovery period had already
concluded and some are outside the scope of this litigation, we are willing to provide responses in a
good faith effort to resolve this matter.

1) Definitions please: Date of Last Contact, Date of Last Status Change, Inactive Date, Status Reason,
Response
- Response:
a. Date of Last Contact: The most recent date where the voter’s record was amended due to the
voter’s own actions, such as requesting a ballot, confirming one’s address, submitting an amended
registration, responding to a confirmation notice, being given credit for signing a petition, or voting.
b. Date of Last Status Change: The most recent date that a change was made to a voter’s status to
Active, Inactive, Cancelled, Pending or Rejected.
c. Inactive Date: The most recent date that a record was placed in Inactive status.
d. Status Reason: The reason why the voter was placed in its current status.
e. Response: The data reflecting the result of sending a confirmation notice.

2) From the data, can we discern why a voter was selected for the confirmation mailing, if so where
is that reason stated in the data?
- Response: A confirmation notice is only sent for one of three reasons: The No Contact Process
(O.C.G.A. 21-2-234(a)), the National Change of Address Process (O.C.G.A. 21-2-233), and the
Returned Mail Process (O.C.G.A. 21-2-234(b)). The Notice Type field in the far right of the file
reflects which of the three processes resulted in the voter being sent a confirmation notice.
3) Is there a way to know what date the voter's status was changed to 'cancelled'?
- Response: If the voter is currently in cancelled status (as of the date the report is run), the “Last
Status Change” field is the date when the record’s status was cancelled.
4) Is the 'last date voted' calculated as of the time the confirmation mailing was sent? or is it the 'last
date voted' as of today?
- Response: The “last date voted” field is as of the day the report is run. It reflects data from the
most recent election in which that elector participated.
5) The number of voter Cancellations provided to us previously was 27K in 2016 and 600K in 2017.
The number of cancellations in the Confirmations is much lower. What constitutes the difference?
- Response: There are reasons other than confirmation notices that may result in a record’s
cancellation, including but not limited to death, felony conviction, voluntary request, mental
incompetence, etc.
6) We only see one reference to NCOA. Are NCOA moves handled separately from the confirmation
mailings?
- Response: NCOA is not part of this litigation. Confirmation notices for NCOA are sent when the
data shows that the elector moved outside his or her county or if it cannot be ascertained from the
Thank you,
Jeanne Mirer
